
	
		II
		Calendar No. 378
		111th CONGRESS
		2d Session
		S. 1214
		[Report No. 111–190]
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Lieberman (for
			 himself, Mr. Casey,
			 Mr. Bond, Ms.
			 Stabenow, Mr. Cardin,
			 Mr. Sanders, Mr. Whitehouse, Mr.
			 Crapo, Mr. Udall of Colorado,
			 Ms. Murkowski, Ms. Klobuchar, Mr.
			 Begich, Mr. Bingaman, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 17, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To conserve fish and aquatic communities in the United
		  States through partnerships that foster fish habitat conservation, to improve
		  the quality of life for the people of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Fish Habitat
			 Conservation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. National Fish Habitat
				Board.
					Sec. 5. Fish habitat
				partnerships.
					Sec. 6. Fish habitat conservation
				projects.
					Sec. 7. National Fish Habitat
				Conservation Partnership Office.
					Sec. 8. Technical and scientific
				assistance.
					Sec. 9. Conservation of aquatic habitat
				for fish and other aquatic organisms on Federal land.
					Sec. 10. Coordination with States and
				Indian tribes.
					Sec. 11. Accountability and
				reporting.
					Sec. 12. Regulations.
					Sec. 13. Effect of Act.
					Sec. 14. Nonapplicability of Federal
				Advisory Committee Act.
					Sec. 15. Funding.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)healthy
			 populations of fish and other aquatic organisms depend on the conservation,
			 protection, restoration, and enhancement of aquatic habitats in the United
			 States;
				(2)aquatic habitats
			 (including wetlands, streams, rivers, lakes, estuaries, coastal and marine
			 ecosystems, and associated riparian upland habitats that buffer those areas
			 from external factors) perform numerous valuable environmental functions that
			 sustain environmental, social, and cultural values, including recycling
			 nutrients, purifying water, attenuating floods, augmenting and maintaining
			 stream flows, recharging ground water, acting as primary producers in the food
			 chain, and providing essential and significant habitat for plants, fish,
			 wildlife, and other dependent species;
				(3)the extensive and
			 diverse aquatic habitat resources of the United States are of enormous
			 significance to the economy of the United States, providing—
					(A)recreation for
			 44,000,000 anglers;
					(B)more than
			 1,000,000 jobs and approximately $125,000,000,000 in economic impact each year
			 relating to recreational fishing; and
					(C)approximately
			 500,000 jobs and an additional $35,000,000,000 in economic impact each year
			 relating to commercial fishing;
					(4)at least 40
			 percent of all threatened species and endangered species in the United States
			 are directly dependent on aquatic habitats;
				(5)certain fish
			 species are considered to be ecological indicators of aquatic habitat quality,
			 such that the presence of those species in an aquatic ecosystem reflects
			 high-quality habitat for other fish;
				(6)loss and
			 degradation of aquatic habitat, riparian habitat, water quality, and water
			 volume caused by activities such as alteration of watercourses, stream
			 blockages, water withdrawals and diversions, erosion, pollution, sedimentation,
			 and destruction or modification of wetlands have—
					(A)caused significant
			 declines in fish populations throughout the United States, especially declines
			 in native fish populations; and
					(B)resulted in
			 economic losses to the United States;
					(7)(A)providing for the
			 conservation and sustainability of fish and other aquatic organisms has not
			 been fully realized, despite federally funded fish and wildlife restoration
			 programs and other activities intended to conserve aquatic resources;
			 and
					(B)that conservation
			 and sustainability may be significantly advanced through a renewed commitment
			 and sustained, cooperative efforts that are complementary to existing fish and
			 wildlife restoration programs and clean water programs;
					(8)the National Fish
			 Habitat Action Plan provides a framework for maintaining and restoring aquatic
			 habitats to ensure perpetuation of populations of fish and other aquatic
			 organisms;
				(9)the United States
			 can achieve significant progress toward providing aquatic habitats for the
			 conservation and restoration of fish and other aquatic organisms through a
			 voluntary, nonregulatory incentive program that is based on technical and
			 financial assistance provided by the Federal Government;
				(10)the creation of
			 partnerships between local citizens, Indian tribes, Alaska Native
			 organizations, corporations, nongovernmental organizations, and Federal, State,
			 and tribal agencies is critical to the success of activities to restore aquatic
			 habitats and ecosystems;
				(11)the Federal
			 Government has numerous regulatory and land and water management agencies that
			 are critical to the implementation of the National Fish Habitat Action Plan,
			 including—
					(A)the United States
			 Fish and Wildlife Service;
					(B)the Bureau of Land
			 Management;
					(C)the National Park
			 Service;
					(D)the Bureau of
			 Reclamation;
					(E)the Bureau of
			 Indian Affairs;
					(F)the National
			 Marine Fisheries Service;
					(G)the Forest
			 Service;
					(H)the Natural
			 Resources Conservation Service; and
					(I)the Environmental
			 Protection Agency;
					(12)the United States
			 Fish and Wildlife Service, the Forest Service, the Bureau of Land Management,
			 and the National Marine Fisheries Service each play a vital role in—
					(A)the protection,
			 restoration, and enhancement of the fish communities and aquatic habitats in
			 the United States; and
					(B)the development,
			 operation, and long-term success of fish habitat partnerships and project
			 implementation;
					(13)the United States
			 Geological Survey, the United States Fish and Wildlife Service, and the
			 National Marine Fisheries Service each play a vital role in scientific
			 evaluation, data collection, and mapping for fishery resources in the United
			 States; and
				(14)many of the
			 programs for conservation on private farmland, ranchland, and forestland that
			 are carried out by the Secretary of Agriculture, including the Natural
			 Resources Conservation Service and the State and Private Forestry programs of
			 the Forest Service, are able to significantly contribute to the implementation
			 of the National Fish Habitat Action Plan through the engagement of private
			 landowners.
				(b)PurposeThe
			 purpose of this Act is to encourage partnerships among public agencies and
			 other interested parties consistent with the mission and goals of the National
			 Fish Habitat Action Plan—
				(1)to protect and
			 maintain intact and healthy aquatic habitats;
				(2)to prevent further
			 degradation of aquatic habitats that have been adversely affected;
				(3)to reverse
			 declines in the quality and quantity of aquatic habitats to improve the overall
			 health of fish and other aquatic organisms;
				(4)to increase the
			 quality and quantity of aquatic habitats that support a broad natural diversity
			 of fish and other aquatic species;
				(5)to improve
			 fisheries habitat in a manner that leads to improvement of the annual economic
			 output from recreational, subsistence, and commercial fishing;
				(6)to ensure
			 coordination and facilitation of activities carried out by Federal departments
			 and agencies under the leadership of—
					(A)the Director of
			 the United States Fish and Wildlife Service;
					(B)the Assistant
			 Administrator for Fisheries of the National Oceanic and Atmospheric
			 Administration; and
					(C)the Director of
			 the United States Geological Survey; and
					(7)to achieve other
			 purposes in accordance with the mission and goals of the National Fish Habitat
			 Action Plan.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate; and
				(B)the Committee on
			 Natural Resources of the House of Representatives.
				(2)Aquatic
			 habitat
				(A)In
			 generalThe term aquatic habitat means any area on
			 which an aquatic organism depends, directly or indirectly, to carry out the
			 life processes of the organism, including an area used by the organism for
			 spawning, incubation, nursery, rearing, growth to maturity, food supply, or
			 migration.
				(B)InclusionsThe
			 term aquatic habitat includes an area adjacent to an aquatic
			 environment, if the adjacent area—
					(i)contributes an
			 element, such as the input of detrital material or the promotion of a
			 planktonic or insect population providing food, that makes fish life
			 possible;
					(ii)protects the
			 quality and quantity of water sources;
					(iii)provides public
			 access for the use of fishery resources; or
					(iv)serves as a
			 buffer protecting the aquatic environment.
					(3)Assistant
			 AdministratorThe term Assistant Administrator means
			 the Assistant Administrator for Fisheries of the National Oceanic and
			 Atmospheric Administration.
			(4)BoardThe
			 term Board means the National Fish Habitat Board established by
			 section 4(a)(1).
			(5)Conservation;
			 conserve; manage; managementThe terms conservation,
			 conserve, manage, and management mean to
			 protect, sustain, and, where appropriate, restore and enhance, using methods
			 and procedures associated with modern scientific resource programs (including
			 protection, research, census, law enforcement, habitat management, propagation,
			 live trapping and transplantation, and regulated taking)—
				(A)a healthy
			 population of fish, wildlife, or plant life;
				(B)a habitat required
			 to sustain fish, wildlife, or plant life; or
				(C)a habitat required
			 to sustain fish, wildlife, or plant life productivity.
				(6)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(7)Fish
				(A)In
			 generalThe term fish means any freshwater,
			 diadromous, estuarine, or marine finfish or shellfish.
				(B)InclusionsThe
			 term fish includes the egg, spawn, spat, larval, and other
			 juvenile stages of an organism described in subparagraph (A).
				(8)Fish habitat
			 conservation project
				(A)In
			 generalThe term fish habitat conservation project
			 means a project that—
					(i)is submitted to
			 the Board by a Partnership and approved by the Secretary under section 6;
			 and
					(ii)provides for the
			 conservation or management of an aquatic habitat.
					(B)InclusionsThe
			 term fish habitat conservation project includes—
					(i)the provision of
			 technical assistance to a State, Indian tribe, or local community by the
			 National Fish Habitat Conservation Partnership Office or any other agency to
			 facilitate the development of strategies and priorities for the conservation of
			 aquatic habitats; or
					(ii)the obtaining of
			 a real property interest in land or water, including water rights, in
			 accordance with terms and conditions that ensure that the real property will be
			 administered for the long-term conservation of—
						(I)the land or water;
			 and
						(II)the fish
			 dependent on the land or water.
						(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(10)National Fish
			 Habitat Action PlanThe term National Fish Habitat Action
			 Plan means the National Fish Habitat Action Plan dated April 24, 2006,
			 and any subsequent revisions or amendments to that plan.
			(11)PartnershipThe
			 term Partnership means an entity designated by the Board as a Fish
			 Habitat Conservation Partnership pursuant to section 5(a).
			(12)Real property
			 interestThe term real property interest means an
			 ownership interest in—
				(A)land;
				(B)water (including
			 water rights); or
				(C)a building or
			 object that is permanently affixed to land.
				(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)State
			 agencyThe term State agency means—
				(A)the fish and
			 wildlife agency of a State;
				(B)any department or
			 division of a department or agency of a State that manages in the public trust
			 the inland or marine fishery resources of the State pursuant to State law or
			 the constitution of the State; or
				(C)the fish and
			 wildlife agency of the Commonwealth of Puerto Rico, Guam, the Virgin Islands,
			 or any other territory or possession of the United States.
				4.National Fish
			 Habitat Board
			(a)Establishment
				(1)In
			 generalThere is established a board, to be known as the
			 National Fish Habitat Board—
					(A)to promote,
			 oversee, and coordinate the implementation of this Act and the National Fish
			 Habitat Action Plan;
					(B)to establish
			 national goals and priorities for aquatic habitat conservation;
					(C)to designate
			 Partnerships; and
					(D)to review and make
			 recommendations regarding fish habitat conservation projects.
					(2)MembershipThe
			 Board shall be composed of 27 members, of whom—
					(A)1 shall be the
			 Director;
					(B)1 shall be the
			 Assistant Administrator;
					(C)1 shall be the
			 Chief of the Natural Resources Conservation Service;
					(D)1 shall be the
			 Chief of the Forest Service;
					(E)1 shall be the
			 Assistant Administrator for Water of the Environmental Protection
			 Agency;
					(F)1 shall be the
			 President of the Association of Fish and Wildlife Agencies;
					(G)1 shall be the
			 Secretary of the Board of Directors of the National Fish and Wildlife
			 Foundation appointed pursuant to section 3(g)(2)(B) of the National Fish and
			 Wildlife Foundation Establishment Act (16 U.S.C. 3702(g)(2)(B));
					(H)4 shall be
			 representatives of State agencies, 1 of whom shall be nominated by a regional
			 association of fish and wildlife agencies from each of the Northeast,
			 Southeast, Midwest, and Western regions of the United States;
					(I)1 shall be a
			 representative of the American Fisheries Society;
					(J)2 shall be
			 representatives of Indian tribes, of whom—
						(i)1 shall represent
			 Indian tribes from the State of Alaska; and
						(ii)1 shall represent
			 Indian tribes from the other States;
						(K)1 shall be a
			 representative of the Regional Fishery Management Councils established under
			 section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1852);
					(L)1 shall be a
			 representative of the Marine Fisheries Commissions, which is composed
			 of—
						(i)the Atlantic
			 States Marine Fisheries Commission;
						(ii)the Gulf States
			 Marine Fisheries Commission; and
						(iii)the Pacific
			 States Marine Fisheries Commission;
						(M)1 shall be a
			 representative of the Sportfishing and Boating Partnership Council; and
					(N)10 shall be
			 representatives selected from each of the following groups:
						(i)The recreational
			 sportfishing industry.
						(ii)The commercial
			 fishing industry.
						(iii)Marine
			 recreational anglers.
						(iv)Freshwater
			 recreational anglers.
						(v)Terrestrial
			 resource conservation organizations.
						(vi)Aquatic resource
			 conservation organizations.
						(vii)The livestock
			 and poultry production industry.
						(viii)The land
			 development industry.
						(ix)The row crop
			 industry.
						(x)Natural resource
			 commodity interests, such as petroleum or mineral extraction.
						(3)CompensationA
			 member of the Board shall serve without compensation.
				(4)Travel
			 expensesA member of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the home or regular place of business of the member in the
			 performance of the duties of the Board.
				(b)Appointment and
			 terms
				(1)In
			 generalExcept as otherwise provided in this subsection, a member
			 of the Board described in any of subparagraphs (H) through (N) of subsection
			 (a)(2) shall serve for a term of 3 years.
				(2)Initial board
			 membershipNot later than 180 days after the date of enactment of
			 this Act, the representatives of the board established by the National Fish
			 Habitat Action Plan shall appoint the initial members of the Board described in
			 subparagraphs (H) through (N) of subsection (a)(2).
				(3)Transitional
			 termsOf the members described in subsection (a)(2)(N) initially
			 appointed to the Board—
					(A)4 shall be
			 appointed for a term of 1 year;
					(B)4 shall be
			 appointed for a term of 2 years; and
					(C)3 shall be
			 appointed for a term of 3 years.
					(4)VacanciesA
			 vacancy of a member of the Board described in any of subparagraphs (H) through
			 (N) of subsection (a)(2) shall be filled by an appointment made by the
			 remaining members of the Board.
				(5)Continuation of
			 serviceAn individual whose term of service as a member of the
			 Board expires may continue to serve on the Board until a successor is
			 appointed.
				(6)RemovalIf
			 a member of the Board described in any of subparagraphs (H) through (N) of
			 subsection (a)(2) misses 3 consecutive regularly scheduled Board meetings, the
			 members of the Board may—
					(A)vote to remove
			 that member; and
					(B)appoint another
			 individual in accordance with paragraph (4).
					(c)Chairperson
				(1)In
			 generalThe Board shall elect a member of the Board to serve as
			 Chairperson of the Board.
				(2)TermThe
			 Chairperson of the Board shall serve for a term of 3 years.
				(d)Meetings
				(1)In
			 generalThe Board shall meet—
					(A)at the call of the
			 Chairperson; but
					(B)not less
			 frequently than twice each calendar year.
					(2)Public
			 accessAll meetings of the Board shall be open to the
			 public.
				(e)Procedures
				(1)In
			 generalThe Board shall establish procedures to carry out the
			 business of the Board, including—
					(A)a requirement that
			 a quorum of the members of the Board be present to transact business;
					(B)a requirement that
			 no recommendations may be adopted by the Board, except by the vote of
			 2/3 of all members present and voting;
					(C)procedures for
			 establishing national goals and priorities for aquatic habitat conservation for
			 the purposes of this Act;
					(D)procedures for
			 designating Partnerships under section 5; and
					(E)procedures for
			 reviewing, evaluating, and making recommendations regarding fish habitat
			 conservation projects.
					(2)QuorumA
			 majority of the members of the Board shall constitute a quorum.
				5.Fish habitat
			 partnerships
			(a)Authority To
			 designateThe Board may designate Fish Habitat Partnerships in
			 accordance with this section.
			(b)PurposesThe
			 purposes of a Partnership shall be—
				(1)to coordinate the
			 implementation of the National Fish Habitat Action Plan at a regional
			 level;
				(2)to identify
			 strategic priorities for fish habitat conservation;
				(3)to recommend to
			 the Board fish habitat conservation projects that address a strategic priority
			 of the Board; and
				(4)to develop and
			 carry out fish habitat conservation projects.
				(c)ApplicationsAn
			 entity seeking to be designated as a Partnership shall submit to the Board an
			 application at such time, in such manner, and containing such information as
			 the Board may reasonably require.
			(d)ApprovalThe
			 Board may approve an application for a Partnership submitted under subsection
			 (c) if the Board determines that the applicant—
				(1)includes
			 representatives of a diverse group of public and private partners, including
			 Federal, State, or local governments, nonprofit entities, Indian tribes, and
			 private individuals, that are focused on conservation of aquatic habitats to
			 achieve results across jurisdictional boundaries on public and private
			 land;
				(2)is organized to
			 promote the health of important aquatic habitats and distinct geographical
			 areas, keystone fish species, or system types, including reservoirs, natural
			 lakes, coastal and marine environments, and estuaries;
				(3)identifies
			 strategic fish and aquatic habitat priorities for the Partnership area in the
			 form of geographical focus areas or key stressors or impairments to facilitate
			 strategic planning and decisionmaking;
				(4)is able to address
			 issues and priorities on a nationally significant scale;
				(5)includes a
			 governance structure that—
					(A)reflects the range
			 of all partners; and
					(B)promotes joint
			 strategic planning and decisionmaking by the applicant;
					(6)demonstrates
			 completion of, or significant progress toward the development of, a strategic
			 plan to address the causes of system decline in fish populations, rather than
			 simply treating symptoms in accordance with the National Fish Habitat Action
			 Plan; and
				(7)ensures
			 collaboration in developing a strategic vision and implementation program that
			 is scientifically sound and achievable.
				6.Fish habitat
			 conservation projects
			(a)Submission to
			 BoardNot later than March 31 of each calendar year, each
			 Partnership shall submit to the Board a list of fish habitat conservation
			 projects recommended by the Partnership for annual funding under this
			 Act.
			(b)Recommendations
			 by BoardNot later than July 1 of each calendar year, the Board
			 shall submit to the Secretary a description, including estimated costs, of each
			 fish habitat conservation project that the Board recommends that the Secretary
			 approve and fund under this Act, in order of priority, for the following fiscal
			 year.
			(c)ConsiderationsThe
			 Board shall select each fish habitat conservation project to be recommended to
			 the Secretary under subsection (b)—
				(1)based on a
			 recommendation of the Partnership that is, or will be, participating actively
			 in carrying out the fish habitat conservation project; and
				(2)after taking into
			 consideration—
					(A)the extent to
			 which the fish habitat conservation project fulfills a purpose of this Act or a
			 goal of the National Fish Habitat Action Plan;
					(B)the extent to
			 which the fish habitat conservation project addresses the national priorities
			 established by the Board;
					(C)the availability
			 of sufficient non-Federal funds to match Federal contributions for the fish
			 habitat conservation project, as required by subsection (e);
					(D)the extent to
			 which the fish habitat conservation project—
						(i)increases fishing
			 opportunities for the public;
						(ii)will be carried
			 out through a cooperative agreement among Federal, State, and local
			 governments, Indian tribes, and private entities;
						(iii)increases public
			 access to land or water;
						(iv)advances the
			 conservation of fish and wildlife species that are listed, or are candidates to
			 be listed, as threatened species or endangered species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
						(v)where appropriate,
			 advances the conservation of fish and fish habitats under the Magnuson-Stevens
			 Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife
			 action plans; and
						(vi)promotes
			 resilience such that desired biological communities are able to persist and
			 adapt to environmental stressors such as climate change; and
						(E)the substantiality
			 of the character and design of the fish habitat conservation project.
					(d)Limitations
				(1)Requirements for
			 evaluationNo fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial assistance
			 under this Act unless the fish habitat conservation project includes an
			 evaluation plan designed—
					(A)to appropriately
			 assess the biological, ecological, or other results of the habitat protection,
			 restoration, or enhancement activities carried out using the assistance;
					(B)to reflect
			 appropriate changes to the fish habitat conservation project if the assessment
			 substantiates that the fish habitat conservation project objectives are not
			 being met; and
					(C)to require the
			 submission to the Board of a report describing the findings of the
			 assessment.
					(2)Acquisition of
			 real property interests
					(A)In
			 generalNo fish habitat conservation project that will result in
			 the acquisition by the Secretary, in whole or in part, of any real property
			 interest may be recommended by the Board under subsection (b) or provided
			 financial assistance under this Act unless the project meets the requirements
			 of subparagraph (B).
					(B)Requirements
						(i)In
			 generalA real property interest acquired by the Secretary
			 pursuant to a fish habitat conservation project may not be conveyed to a State,
			 public agency, or other entity unless—
							(I)the Secretary
			 determines that the State, agency, or other entity is obligated to undertake
			 the management of the property being conveyed in accordance with the purposes
			 of this Act; and
							(II)the deed or other
			 instrument of transfer contains provisions for the reversion to the United
			 States of title to the property if the State, agency, or other entity fails to
			 manage the property in accordance with the purposes of this Act.
							(ii)Additional
			 conveyance conditionsAny real property interest acquired by the
			 Secretary pursuant to a fish habitat conservation project that is conveyed
			 under clause (i) shall be subject to terms and conditions that ensure that the
			 interest will be administered for the long-term conservation and management of
			 the aquatic ecosystem and the fish and wildlife dependent on that
			 ecosystem.
						(e)Non-Federal
			 contributions
				(1)In
			 generalExcept as provided in paragraph (2), no fish habitat
			 conservation project may be recommended by the Board under subsection (b) or
			 provided financial assistance under this Act unless at least 50 percent of the
			 cost of the fish habitat conservation project will be funded with non-Federal
			 funds.
				(2)Projects on
			 Federal land or waterNotwithstanding paragraph (1), Federal
			 funds may be used for payment of 100 percent of the costs of a fish habitat
			 conservation project located on Federal land or water, including the
			 acquisition of inholdings within such land or water.
				(3)Non-Federal
			 shareThe non-Federal share of the cost of a fish habitat
			 conservation project—
					(A)may not be derived
			 from a Federal grant program; but
					(B)may include
			 in-kind contributions and cash.
					(4)Special rule for
			 Indian tribesNotwithstanding paragraph (1) or any other
			 provision of law, any funds made available to an Indian tribe pursuant to this
			 Act may be considered to be non-Federal funds for the purpose of paragraph
			 (1).
				(f)Consideration by
			 Secretary
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 recommendations of the Board for fish habitat conservation projects under
			 subsection (b), the Secretary shall approve, reject, or reorder the priority of
			 each such recommendation based on, to the maximum extent practicable, the
			 criteria described in subsection (c).
				(2)FundingIf
			 the Secretary approves a fish habitat conservation project under paragraph (1),
			 the Secretary shall use amounts made available to carry out this Act to provide
			 funds to carry out the fish habitat conservation project.
				(3)Notification by
			 SecretaryIf the Secretary rejects or reorders the priority of
			 any fish habitat conservation project recommended by the Board under subsection
			 (b), the Secretary shall provide to the Board and the appropriate Partnership a
			 written statement of the reasons that the Secretary rejected or modified the
			 priority of the fish habitat conservation project.
				7.National Fish
			 Habitat Conservation Partnership Office
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 establish an office, to be known as the National Fish Habitat
			 Conservation Partnership Office, within the United States Fish and
			 Wildlife Service.
			(b)FunctionsThe
			 National Fish Habitat Conservation Partnership Office shall—
				(1)provide funding
			 for the operational needs of the Partnerships, including funding for activities
			 such as planning, project development and implementation, coordination,
			 monitoring, evaluation, communication, and outreach;
				(2)provide funding to
			 support the detail of State and tribal fish and wildlife staff to the
			 Office;
				(3)facilitate the
			 cooperative development and approval of Partnerships;
				(4)assist the
			 Secretary and the Board in carrying out this Act;
				(5)assist the
			 Secretary in carrying out the requirements of sections 8 and 10;
				(6)facilitate
			 communication, cohesiveness, and efficient operations for the benefit of
			 Partnerships and the Board;
				(7)facilitate, with
			 assistance from the Director, the Assistant Administrator, and the President of
			 the Association of Fish and Wildlife Agencies, the consideration of fish
			 habitat conservation projects by the Board;
				(8)provide support to
			 the Director regarding the development and implementation of the interagency
			 operational plan under subsection (c);
				(9)coordinate
			 technical and scientific reporting as required by section 11;
				(10)facilitate the
			 efficient use of resources and activities of Federal departments and agencies
			 to carry out this Act in an efficient manner; and
				(11)provide support
			 to the Board for national communication and outreach efforts that promote
			 public awareness of fish habitat conservation.
				(c)Interagency
			 operational planNot later than 1 year after the date of
			 enactment of this Act, and every 5 years thereafter, the Director, in
			 cooperation with the Assistant Administrator and the heads of other appropriate
			 Federal departments and agencies, shall develop an interagency operational plan
			 for the National Fish Habitat Conservation Partnership Office that
			 describes—
				(1)the functional,
			 operational, technical, scientific, and general staff, administrative, and
			 material needs of the Office; and
				(2)any interagency
			 agreements between or among Federal departments and agencies to address those
			 needs.
				(d)Staff and
			 support
				(1)Departments of
			 Interior and CommerceThe Director and the Assistant
			 Administrator shall each provide appropriate staff to support the National Fish
			 Habitat Conservation Partnership Office, subject to the availability of funds
			 under section 15.
				(2)States and
			 Indian tribesEach State and Indian tribe is encouraged to
			 provide staff to support the National Fish Habitat Conservation Partnership
			 Office.
				(3)Detailees and
			 contractorsThe National Fish Habitat Conservation Partnership
			 Office may accept staff or other administrative support from other
			 entities—
					(A)through
			 interagency details; or
					(B)as
			 contractors.
					(4)QualificationsThe
			 staff of the National Fish Habitat Conservation Partnership Office shall
			 include members with education and experience relating to the principles of
			 fish, wildlife, and aquatic habitat conservation.
				(5)Waiver of
			 requirementThe Secretary may waive all or part of the
			 non-Federal contribution requirement under section 6(e)(1) if the Secretary
			 determines that—
					(A)no reasonable
			 means are available through which the affected applicant can meet the
			 requirement; and
					(B)the probable
			 benefit of the relevant fish habitat conservation project outweighs the public
			 interest in meeting the requirement.
					(e)ReportsNot
			 less frequently than once each year, the Director shall provide to the Board a
			 report describing the activities of the National Fish Habitat Conservation
			 Partnership Office.
			8.Technical and
			 scientific assistanceThe
			 Director, the Assistant Administrator, and the Director of the United States
			 Geological Survey, in coordination with the Forest Service and other
			 appropriate Federal departments and agencies, shall provide scientific and
			 technical assistance to the Partnerships, participants in fish habitat
			 conservation projects, and the Board, including by—
			(1)providing
			 technical and scientific assistance to States, Indian tribes, regions, local
			 communities, and nongovernmental organizations in the development and
			 implementation of Partnerships;
			(2)providing
			 technical and scientific assistance to Partnerships for habitat assessment,
			 strategic planning, and prioritization;
			(3)supporting the
			 development and implementation of fish habitat conservation projects that are
			 identified as high priorities by Partnerships and the Board;
			(4)supporting and
			 providing recommendations regarding the development of science-based monitoring
			 and assessment approaches for implementation through Partnerships;
			(5)supporting and
			 providing recommendations for a national fish habitat assessment; and
			(6)ensuring the
			 availability of experts to conduct scientifically based evaluation and
			 reporting of the results of fish habitat conservation projects.
			9.Conservation of
			 aquatic habitat for fish and other aquatic organisms on Federal
			 landTo the extent consistent
			 with the mission and authority of the applicable department or agency, the head
			 of each Federal department and agency responsible for acquiring, managing, or
			 disposing of Federal land or water shall cooperate with the Assistant
			 Administrator and the Director to conserve the aquatic habitats for fish and
			 other aquatic organisms within the land and water of the department or
			 agency.
		10.Coordination
			 with States and Indian tribesThe Secretary shall provide a notice to, and
			 coordinate with, the appropriate State agency or tribal agency, as applicable,
			 of each State and Indian tribe within the boundaries of which an activity is
			 planned to be carried out pursuant to this Act by not later than 30 days before
			 the date on which the activity is implemented.
		11.Accountability
			 and reporting
			(a)Implementation
			 reports
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Board shall submit to the
			 appropriate congressional committees a report describing the implementation
			 of—
					(A)this Act;
			 and
					(B)the National Fish
			 Habitat Action Plan.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)an estimate of the
			 number of acres, stream miles, or acre-feet (or other suitable measure) of
			 aquatic habitat that was protected, restored, or enhanced under the National
			 Fish Habitat Action Plan by Federal, State, or local governments, Indian
			 tribes, or other entities in the United States during the 2-year period ending
			 on the date of submission of the report;
					(B)a description of
			 the public access to aquatic habitats protected, restored, or established under
			 the National Fish Habitat Action Plan during that 2-year period;
					(C)a description of
			 the opportunities for public fishing established under the National Fish
			 Habitat Action Plan during that period; and
					(D)an assessment of
			 the status of fish habitat conservation projects carried out with funds
			 provided under this Act during that period, disaggregated by year,
			 including—
						(i)a description of
			 the fish habitat conservation projects recommended by the Board under section
			 6(b);
						(ii)a description of
			 each fish habitat conservation project approved by the Secretary under section
			 6(f), in order of priority for funding;
						(iii)a justification
			 for—
							(I)the approval of
			 each fish habitat conservation project; and
							(II)the order of
			 priority for funding of each fish habitat conservation project;
							(iv)a justification
			 for any rejection or reordering of the priority of each fish habitat
			 conservation project recommended by the Board under section 6(b) that was based
			 on a factor other than the criteria described in section 6(c); and
						(v)an accounting of
			 expenditures by Federal, State, or local governments, Indian tribes, or other
			 entities to carry out fish habitat conservation projects.
						(b)Status and
			 trends reportNot later than December 31, 2010, and every 5 years
			 thereafter, the Board shall submit to the appropriate congressional committees
			 a report describing the status of aquatic habitats in the United States.
			(c)RevisionsNot
			 later than December 31, 2011, and every 5 years thereafter, the Board shall
			 revise the goals and other elements of the National Fish Habitat Action Plan,
			 after consideration of each report required by subsection (b).
			12.RegulationsThe Secretary may promulgate such
			 regulations as the Secretary determines to be necessary to carry out this
			 Act.
		13.Effect of
			 Act
			(a)Water
			 rights
				(1)In
			 generalNothing in this Act—
					(A)establishes any
			 express or implied reserved water right in the United States for any
			 purpose;
					(B)affects any water
			 right in existence on the date of enactment of this Act; or
					(C)affects any
			 Federal or State law in existence on the date of enactment of the Act regarding
			 water quality or water quantity.
					(2)Authority to
			 acquire water rightsThe Secretary may acquire, under State law,
			 such water rights as the Secretary determines to be necessary to carry out this
			 Act.
				(b)State
			 authorityNothing in this Act—
				(1)affects the
			 authority, jurisdiction, or responsibility of a State to manage, control, or
			 regulate fish and wildlife under the laws and regulations of the State;
			 or
				(2)authorizes the
			 Secretary to control or regulate within a State the fishing or hunting of fish
			 and wildlife.
				(c)Effect on Indian
			 tribesNothing in this Act abrogates, abridges, affects,
			 modifies, supersedes, or alters any right of an Indian tribe recognized by
			 treaty or any other means, including—
				(1)an agreement
			 between the Indian tribe and the United States;
				(2)Federal law
			 (including regulations);
				(3)an Executive
			 order; or
				(4)a judicial
			 decree.
				(d)Adjudication of
			 water rightsNothing in this Act diminishes or affects the
			 ability of the Secretary to join an adjudication of rights to the use of water
			 pursuant to subsection (a), (b), or (c) of section 208 of the Department of
			 Justice Appropriation Act, 1953 (43 U.S.C. 666).
			(e)Effect on other
			 authorities
				(1)Acquisition of
			 land and waterNothing in this Act alters or otherwise affects
			 the authorities, responsibilities, obligations, or powers of the Secretary to
			 acquire land, water, or an interest in land or water under any other provision
			 of law.
				(2)Private property
			 protectionNothing in this Act permits the use of funds made
			 available to carry out this Act to acquire real property or a real property
			 interest without the written consent of each owner of the real property or real
			 property interest.
				(3)MitigationNothing
			 in this Act permits the use of funds made available to carry out this Act for
			 fish and wildlife mitigation purposes under—
					(A)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.);
					(B)the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.);
					(C)the Water
			 Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082);
			 or
					(D)any other Federal
			 law or court settlement.
					14.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to—
			(1)the Board;
			 or
			(2)any
			 Partnership.
			15.Funding
			(a)Authorization of
			 appropriations
				(1)Fish habitat
			 conservation projectsThere is authorized to be appropriated to
			 the Secretary $75,000,000 for each of fiscal years 2010 through 2014 to provide
			 funds for fish habitat conservation projects approved under section 6(f), of
			 which 5 percent shall be made available for each fiscal year for projects
			 carried out by Indian tribes.
				(2)National Fish
			 Habitat Conservation Partnership Office
					(A)In
			 generalThere is authorized to be appropriated to the Secretary
			 for each of fiscal years 2010 through 2014 for the National Fish Habitat
			 Conservation Partnership Office, and to carry out section 11, an amount equal
			 to the greater of—
						(i)$3,000,000;
			 and
						(ii)25 percent of the
			 amount appropriated for the applicable fiscal year pursuant to paragraph
			 (1).
						(B)Required
			 transfersThe Secretary shall transfer such percentage of the
			 amounts made available pursuant to subparagraph (A) as is required under
			 section 7 to support participation by other Federal departments and agencies in
			 the National Fish Habitat Conservation Partnership Office.
					(3)Technical and
			 scientific assistanceThere are authorized to be appropriated for
			 each of fiscal years 2010 through 2014 to carry out, and provide technical and
			 scientific assistance under, section 8—
					(A)$10,000,000 to the
			 Secretary for use by the United States Fish and Wildlife Service;
					(B)$10,000,000 to the
			 Assistant Administrator for use by the National Oceanic and Atmospheric
			 Administration; and
					(C)$10,000,000 to the
			 Secretary for use by the United States Geological Survey.
					(4)Planning and
			 administrative expensesThere is authorized to be appropriated to
			 the Secretary for each of fiscal years 2010 through 2014 for use by the Board,
			 the Director, and the Assistant Administrator for planning and administrative
			 expenses an amount equal to the greater of—
					(A)$300,000;
			 and
					(B)4 percent of the
			 amount appropriated for the applicable fiscal year pursuant to paragraph
			 (1).
					(5)Availability of
			 fundsFunds made available under this subsection shall remain
			 available until expended.
				(b)Agreements and
			 grantsThe Secretary may—
				(1)on the
			 recommendation of the Board, and notwithstanding sections 6304 and 6305 of
			 title 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a
			 grant agreement, cooperative agreement, or contract with a Partnership or other
			 entity for a fish habitat conservation project or restoration or enhancement
			 project;
				(2)apply for, accept,
			 and use a grant from any individual or entity to carry out the purposes of this
			 Act; and
				(3)make funds
			 available to any Federal department or agency for use by that department or
			 agency to provide grants for any fish habitat protection project, restoration
			 project, or enhancement project that the Secretary determines to be consistent
			 with this Act.
				(c)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an
			 agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 that is exempt from taxation under section 501(a) of that
			 Code to solicit private donations to carry out the purposes of this Act;
			 and
					(B)accept donations
			 of funds, property, and services to carry out the purposes of this Act.
					(2)TreatmentA
			 donation accepted under this section—
					(A)shall be
			 considered to be a gift or bequest to, or otherwise for the use of, the United
			 States; and
					(B)may be—
						(i)used directly by
			 the Secretary; or
						(ii)provided to
			 another Federal department or agency through an interagency agreement.
						
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Fish Habitat
			 Conservation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. National Fish Habitat
				Board.
					Sec. 5. Fish habitat partnerships.
					Sec. 6. Fish habitat conservation
				projects.
					Sec. 7. National Fish Habitat Conservation
				Partnership Office.
					Sec. 8. Technical and scientific
				assistance.
					Sec. 9. Conservation of aquatic habitat for
				fish and other aquatic organisms on Federal land.
					Sec. 10. Coordination with States and Indian
				tribes.
					Sec. 11. Accountability and
				reporting.
					Sec. 12. Regulations.
					Sec. 13. Effect of Act.
					Sec. 14. Nonapplicability of Federal Advisory
				Committee Act.
					Sec. 15. Funding.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)healthy populations of
			 fish and other aquatic organisms depend on the conservation, protection,
			 restoration, and enhancement of aquatic habitats in the United States;
				(2)aquatic habitats
			 (including wetlands, streams, rivers, lakes, estuaries, coastal and marine
			 ecosystems, and associated riparian upland habitats that buffer those areas
			 from external factors) perform numerous valuable environmental functions that
			 sustain environmental, social, and cultural values, including recycling
			 nutrients, purifying water, attenuating floods, augmenting and maintaining
			 stream flows, recharging ground water, acting as primary producers in the food
			 chain, and providing essential and significant habitat for plants, fish,
			 wildlife, and other dependent species;
				(3)the extensive and diverse
			 aquatic habitat resources of the United States are of enormous significance to
			 the economy of the United States, providing—
					(A)recreation for 44,000,000
			 anglers;
					(B)more than 1,000,000 jobs
			 and approximately $125,000,000,000 in economic impact each year relating to
			 recreational fishing; and
					(C)approximately 500,000
			 jobs and an additional $35,000,000,000 in economic impact each year relating to
			 commercial fishing;
					(4)at least 40 percent of
			 all threatened species and endangered species in the United States are directly
			 dependent on aquatic habitats;
				(5)certain fish species are
			 considered to be ecological indicators of aquatic habitat quality, such that
			 the presence of those species in an aquatic ecosystem reflects high-quality
			 habitat for other fish;
				(6)loss and degradation of
			 aquatic habitat, riparian habitat, water quality, and water volume caused by
			 activities such as alteration of watercourses, stream blockages, water
			 withdrawals and diversions, erosion, pollution, sedimentation, and destruction
			 or modification of wetlands have—
					(A)caused significant
			 declines in fish populations throughout the United States, especially declines
			 in native fish populations; and
					(B)resulted in economic
			 losses to the United States;
					(7)(A)providing for the
			 conservation and sustainability of fish and other aquatic organisms has not
			 been fully realized, despite federally funded fish and wildlife restoration
			 programs and other activities intended to conserve aquatic resources;
			 and
					(B)that conservation and
			 sustainability may be significantly advanced through a renewed commitment and
			 sustained, cooperative efforts that are complementary to existing fish and
			 wildlife restoration programs and clean water programs;
					(8)the National Fish Habitat
			 Action Plan provides a framework for maintaining and restoring aquatic habitats
			 to ensure perpetuation of populations of fish and other aquatic
			 organisms;
				(9)the United States can
			 achieve significant progress toward providing aquatic habitats for the
			 conservation and restoration of fish and other aquatic organisms through a
			 voluntary, nonregulatory incentive program that is based on technical and
			 financial assistance provided by the Federal Government;
				(10)the creation of
			 partnerships between local citizens, Indian tribes, Alaska Native
			 organizations, corporations, nongovernmental organizations, and Federal, State,
			 and tribal agencies is critical to the success of activities to restore aquatic
			 habitats and ecosystems;
				(11)the Federal Government
			 has numerous regulatory and land and water management agencies that are
			 critical to the implementation of the National Fish Habitat Action Plan,
			 including—
					(A)the United States Fish
			 and Wildlife Service;
					(B)the Bureau of Land
			 Management;
					(C)the National Park
			 Service;
					(D)the Bureau of
			 Reclamation;
					(E)the Bureau of Indian
			 Affairs;
					(F)the National Marine
			 Fisheries Service;
					(G)the Forest
			 Service;
					(H)the Natural Resources
			 Conservation Service; and
					(I)the Environmental
			 Protection Agency;
					(12)the United States Fish
			 and Wildlife Service, the Forest Service, the Bureau of Land Management, and
			 the National Marine Fisheries Service each play a vital role in—
					(A)the protection,
			 restoration, and enhancement of the fish communities and aquatic habitats in
			 the United States; and
					(B)the development,
			 operation, and long-term success of fish habitat partnerships and project
			 implementation;
					(13)the United States
			 Geological Survey, the United States Fish and Wildlife Service, and the
			 National Marine Fisheries Service each play a vital role in scientific
			 evaluation, data collection, and mapping for fishery resources in the United
			 States; and
				(14)many of the programs for
			 conservation on private farmland, ranchland, and forestland that are carried
			 out by the Secretary of Agriculture, including the Natural Resources
			 Conservation Service and the State and Private Forestry programs of the Forest
			 Service, are able to significantly contribute to the implementation of the
			 National Fish Habitat Action Plan through the engagement of private
			 landowners.
				(b)PurposeThe
			 purpose of this Act is to encourage partnerships among public agencies and
			 other interested parties consistent with the mission and goals of the National
			 Fish Habitat Action Plan—
				(1)to protect and maintain
			 intact and healthy aquatic habitats;
				(2)to prevent further
			 degradation of aquatic habitats that have been adversely affected;
				(3)to reverse declines in
			 the quality and quantity of aquatic habitats to improve the overall health of
			 fish and other aquatic organisms;
				(4)to increase the quality
			 and quantity of aquatic habitats that support a broad natural diversity of fish
			 and other aquatic species;
				(5)to improve fisheries
			 habitat in a manner that leads to improvement of the annual economic output
			 from recreational, subsistence, and commercial fishing;
				(6)to ensure coordination
			 and facilitation of activities carried out by Federal departments and agencies
			 under the leadership of—
					(A)the Director of the
			 United States Fish and Wildlife Service;
					(B)the Assistant
			 Administrator for Fisheries of the National Oceanic and Atmospheric
			 Administration; and
					(C)the Director of the
			 United States Geological Survey; and
					(7)to achieve other purposes
			 in accordance with the mission and goals of the National Fish Habitat Action
			 Plan.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate; and
				(B)the Committee on Natural
			 Resources of the House of Representatives.
				(2)Aquatic
			 habitat
				(A)In
			 generalThe term aquatic habitat means any area on
			 which an aquatic organism depends, directly or indirectly, to carry out the
			 life processes of the organism, including an area used by the organism for
			 spawning, incubation, nursery, rearing, growth to maturity, food supply, or
			 migration.
				(B)InclusionsThe
			 term aquatic habitat includes an area adjacent to an aquatic
			 environment, if the adjacent area—
					(i)contributes an element,
			 such as the input of detrital material or the promotion of a planktonic or
			 insect population providing food, that makes fish life possible;
					(ii)protects the quality and
			 quantity of water sources;
					(iii)provides public access
			 for the use of fishery resources; or
					(iv)serves as a buffer
			 protecting the aquatic environment.
					(3)Assistant
			 AdministratorThe term Assistant Administrator means
			 the Assistant Administrator for Fisheries of the National Oceanic and
			 Atmospheric Administration.
			(4)BoardThe
			 term Board means the National Fish Habitat Board established by
			 section 4(a)(1).
			(5)Conservation; conserve;
			 manage; managementThe terms conservation,
			 conserve, manage, and management mean to
			 protect, sustain, and, where appropriate, restore and enhance, using methods
			 and procedures associated with modern scientific resource programs (including
			 protection, research, census, law enforcement, habitat management, propagation,
			 live trapping and transplantation, and regulated taking)—
				(A)a healthy population of
			 fish, wildlife, or plant life;
				(B)a habitat required to
			 sustain fish, wildlife, or plant life; or
				(C)a habitat required to
			 sustain fish, wildlife, or plant life productivity.
				(6)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(7)Fish
				(A)In
			 generalThe term fish means any freshwater,
			 diadromous, estuarine, or marine finfish or shellfish.
				(B)InclusionsThe
			 term fish includes the egg, spawn, spat, larval, and other
			 juvenile stages of an organism described in subparagraph (A).
				(8)Fish habitat
			 conservation project
				(A)In
			 generalThe term fish habitat conservation project
			 means a project that—
					(i)is submitted to the Board
			 by a Partnership and approved by the Secretary under section 6; and
					(ii)provides for the
			 conservation or management of an aquatic habitat.
					(B)InclusionsThe
			 term fish habitat conservation project includes—
					(i)the provision of
			 technical assistance to a State, Indian tribe, or local community by the
			 National Fish Habitat Conservation Partnership Office or any other agency to
			 facilitate the development of strategies and priorities for the conservation of
			 aquatic habitats; or
					(ii)the obtaining of a real
			 property interest in land or water, including water rights, in accordance with
			 terms and conditions that ensure that the real property will be administered
			 for the long-term conservation of—
						(I)the land or water;
			 and
						(II)the fish dependent on
			 the land or water.
						(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(10)National Fish Habitat
			 Action PlanThe term National Fish Habitat Action
			 Plan means the National Fish Habitat Action Plan dated April 24, 2006,
			 and any subsequent revisions or amendments to that plan.
			(11)PartnershipThe
			 term Partnership means an entity designated by the Board as a Fish
			 Habitat Conservation Partnership pursuant to section 5(a).
			(12)Real property
			 interestThe term real property interest means an
			 ownership interest in—
				(A)land;
				(B)water (including water
			 rights); or
				(C)a building or object that
			 is permanently affixed to land.
				(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)State
			 agencyThe term State agency means—
				(A)the fish and wildlife
			 agency of a State;
				(B)any department or
			 division of a department or agency of a State that manages in the public trust
			 the inland or marine fishery resources or the habitat for those fishery
			 resources of the State pursuant to State law or the constitution of the State;
			 or
				(C)the fish and wildlife
			 agency of the Commonwealth of Puerto Rico, Guam, the Virgin Islands, or any
			 other territory or possession of the United States.
				4.National Fish Habitat
			 Board
			(a)Establishment
				(1)In
			 generalThere is established a board, to be known as the
			 National Fish Habitat Board—
					(A)to promote, oversee, and
			 coordinate the implementation of this Act and the National Fish Habitat Action
			 Plan;
					(B)to establish national
			 goals and priorities for aquatic habitat conservation;
					(C)to designate
			 Partnerships; and
					(D)to review and make
			 recommendations regarding fish habitat conservation projects.
					(2)MembershipThe
			 Board shall be composed of 27 members, of whom—
					(A)1 shall be the
			 Director;
					(B)1 shall be the Assistant
			 Administrator;
					(C)1 shall be the Chief of
			 the Natural Resources Conservation Service;
					(D)1 shall be the Chief of
			 the Forest Service;
					(E)1 shall be the Assistant
			 Administrator for Water of the Environmental Protection Agency;
					(F)1 shall be the President
			 of the Association of Fish and Wildlife Agencies;
					(G)1 shall be the Secretary
			 of the Board of Directors of the National Fish and Wildlife Foundation
			 appointed pursuant to section 3(g)(2)(B) of the National Fish and Wildlife
			 Foundation Establishment Act (16 U.S.C. 3702(g)(2)(B));
					(H)4 shall be
			 representatives of State agencies, 1 of whom shall be nominated by a regional
			 association of fish and wildlife agencies from each of the Northeast,
			 Southeast, Midwest, and Western regions of the United States;
					(I)1 shall be a
			 representative of the American Fisheries Society;
					(J)2 shall be
			 representatives of Indian tribes, of whom—
						(i)1 shall represent Indian
			 tribes from the State of Alaska; and
						(ii)1 shall represent Indian
			 tribes from the other States;
						(K)1 shall be a
			 representative of the Regional Fishery Management Councils established under
			 section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1852);
					(L)1 shall be a
			 representative of the Marine Fisheries Commissions, which is composed
			 of—
						(i)the Atlantic States
			 Marine Fisheries Commission;
						(ii)the Gulf States Marine
			 Fisheries Commission; and
						(iii)the Pacific States
			 Marine Fisheries Commission;
						(M)1 shall be a
			 representative of the Sportfishing and Boating Partnership Council; and
					(N)10 shall be
			 representatives selected from each of the following groups:
						(i)The recreational
			 sportfishing industry.
						(ii)The commercial fishing
			 industry.
						(iii)Marine recreational
			 anglers.
						(iv)Freshwater recreational
			 anglers.
						(v)Terrestrial resource
			 conservation organizations.
						(vi)Aquatic resource
			 conservation organizations.
						(vii)The livestock and
			 poultry production industry.
						(viii)The land development
			 industry.
						(ix)The row crop
			 industry.
						(x)Natural resource
			 commodity interests, such as petroleum or mineral extraction.
						(3)CompensationA
			 member of the Board shall serve without compensation.
				(4)Travel
			 expensesA member of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the home or regular place of business of the member in the
			 performance of the duties of the Board.
				(b)Appointment and
			 terms
				(1)In
			 generalExcept as otherwise provided in this subsection, a member
			 of the Board described in any of subparagraphs (H) through (N) of subsection
			 (a)(2) shall serve for a term of 3 years.
				(2)Initial board
			 membership
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the representatives of the board established by the National Fish
			 Habitat Action Plan shall appoint the initial members of the Board described in
			 subparagraphs (H) through (I) and (K) through (N) of subsection (a)(2).
					(B)Tribal
			 representativesNot later than 180 days after the enactment of
			 this Act, the Secretary shall provide to the board established by the National
			 Fish Habitat Action Plan a recommendation of not less than 4 tribal
			 representatives, from which that board shall appoint 2 representatives pursuant
			 to subparagraph (J) of subsection (a)(2).
					(3)Transitional
			 termsOf the members described in subsection (a)(2)(N) initially
			 appointed to the Board—
					(A)4 shall be appointed for
			 a term of 1 year;
					(B)4 shall be appointed for
			 a term of 2 years; and
					(C)3 shall be appointed for
			 a term of 3 years.
					(4)Vacancies
					(A)In
			 generalA vacancy of a member of the Board described in any of
			 subparagraphs (H) through (I) or (K) through (N) of subsection (a)(2) shall be
			 filled by an appointment made by the remaining members of the Board.
					(B)Tribal
			 representativesFollowing a vacancy of a member of the Board
			 described in subparagraph (J) of subsection (a)(2), the Secretary shall
			 recommend to the Board not less than 4 tribal representatives, from which the
			 remaining members of the Board shall appoint a representative to fill the
			 vacancy.
					(5)Continuation of
			 serviceAn individual whose term of service as a member of the
			 Board expires may continue to serve on the Board until a successor is
			 appointed.
				(6)RemovalIf
			 a member of the Board described in any of subparagraphs (H) through (N) of
			 subsection (a)(2) misses 3 consecutive regularly scheduled Board meetings, the
			 members of the Board may—
					(A)vote to remove that
			 member; and
					(B)appoint another
			 individual in accordance with paragraph (4).
					(c)Chairperson
				(1)In
			 generalThe Board shall elect a member of the Board to serve as
			 Chairperson of the Board.
				(2)TermThe
			 Chairperson of the Board shall serve for a term of 3 years.
				(d)Meetings
				(1)In
			 generalThe Board shall meet—
					(A)at the call of the
			 Chairperson; but
					(B)not less frequently than
			 twice each calendar year.
					(2)Public
			 accessAll meetings of the Board shall be open to the
			 public.
				(e)Procedures
				(1)In
			 generalThe Board shall establish procedures to carry out the
			 business of the Board, including—
					(A)a requirement that a
			 quorum of the members of the Board be present to transact business;
					(B)a requirement that no
			 recommendations may be adopted by the Board, except by the vote of
			 2/3 of all members present and voting;
					(C)procedures for
			 establishing national goals and priorities for aquatic habitat conservation for
			 the purposes of this Act;
					(D)procedures for
			 designating Partnerships under section 5; and
					(E)procedures for reviewing,
			 evaluating, and making recommendations regarding fish habitat conservation
			 projects.
					(2)QuorumA
			 majority of the members of the Board shall constitute a quorum.
				5.Fish habitat
			 partnerships
			(a)Authority To
			 designateThe Board may designate Fish Habitat Partnerships in
			 accordance with this section.
			(b)PurposesThe
			 purposes of a Partnership shall be—
				(1)to coordinate the
			 implementation of the National Fish Habitat Action Plan at a regional
			 level;
				(2)to identify strategic
			 priorities for fish habitat conservation;
				(3)to recommend to the Board
			 fish habitat conservation projects that address a strategic priority of the
			 Board; and
				(4)to develop and carry out
			 fish habitat conservation projects.
				(c)ApplicationsAn
			 entity seeking to be designated as a Partnership shall submit to the Board an
			 application at such time, in such manner, and containing such information as
			 the Board may reasonably require.
			(d)ApprovalThe
			 Board may approve an application for a Partnership submitted under subsection
			 (c) if the Board determines that the applicant—
				(1)includes representatives
			 of a diverse group of public and private partners, including Federal, State, or
			 local governments, nonprofit entities, Indian tribes, and private individuals,
			 that are focused on conservation of aquatic habitats to achieve results across
			 jurisdictional boundaries on public and private land;
				(2)is organized to promote
			 the health of important aquatic habitats and distinct geographical areas,
			 keystone fish species, or system types, including reservoirs, natural lakes,
			 coastal and marine environments, and estuaries;
				(3)identifies strategic fish
			 and aquatic habitat priorities for the Partnership area in the form of
			 geographical focus areas or key stressors or impairments to facilitate
			 strategic planning and decisionmaking;
				(4)is able to address issues
			 and priorities on a nationally significant scale;
				(5)includes a governance
			 structure that—
					(A)reflects the range of all
			 partners; and
					(B)promotes joint strategic
			 planning and decisionmaking by the applicant;
					(6)demonstrates completion
			 of, or significant progress toward the development of, a strategic plan to
			 address the causes of system decline in fish populations, rather than simply
			 treating symptoms in accordance with the National Fish Habitat Action Plan;
			 and
				(7)ensures collaboration in
			 developing a strategic vision and implementation program that is scientifically
			 sound and achievable.
				6.Fish habitat
			 conservation projects
			(a)Submission to
			 BoardNot later than March 31 of each calendar year, each
			 Partnership shall submit to the Board a list of fish habitat conservation
			 projects recommended by the Partnership for annual funding under this
			 Act.
			(b)Recommendations by
			 BoardNot later than July 1 of each calendar year, the Board
			 shall submit to the Secretary a description, including estimated costs, of each
			 fish habitat conservation project that the Board recommends that the Secretary
			 approve and fund under this Act, in order of priority, for the following fiscal
			 year.
			(c)ConsiderationsThe
			 Board shall select each fish habitat conservation project to be recommended to
			 the Secretary under subsection (b)—
				(1)based on a recommendation
			 of the Partnership that is, or will be, participating actively in carrying out
			 the fish habitat conservation project; and
				(2)after taking into
			 consideration—
					(A)the extent to which the
			 fish habitat conservation project fulfills a purpose of this Act or a goal of
			 the National Fish Habitat Action Plan;
					(B)the extent to which the
			 fish habitat conservation project addresses the national priorities established
			 by the Board;
					(C)the availability of
			 sufficient non-Federal funds to match Federal contributions for the fish
			 habitat conservation project, as required by subsection (e);
					(D)the extent to which the
			 fish habitat conservation project—
						(i)increases fishing
			 opportunities for the public;
						(ii)will be carried out
			 through a cooperative agreement among Federal, State, and local governments,
			 Indian tribes, and private entities;
						(iii)increases public access
			 to land or water;
						(iv)advances the
			 conservation of fish and wildlife species that are listed, or are candidates to
			 be listed, as threatened species or endangered species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
						(v)where appropriate,
			 advances the conservation of fish and fish habitats under the Magnuson-Stevens
			 Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife
			 action plans; and
						(vi)promotes resilience such
			 that desired biological communities are able to persist and adapt to
			 environmental stressors such as climate change; and
						(E)the substantiality of the
			 character and design of the fish habitat conservation project.
					(d)Limitations
				(1)Requirements for
			 evaluationNo fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial assistance
			 under this Act unless the fish habitat conservation project includes an
			 evaluation plan designed—
					(A)to appropriately assess
			 the biological, ecological, or other results of the habitat protection,
			 restoration, or enhancement activities carried out using the assistance;
					(B)to reflect appropriate
			 changes to the fish habitat conservation project if the assessment
			 substantiates that the fish habitat conservation project objectives are not
			 being met; and
					(C)to require the submission
			 to the Board of a report describing the findings of the assessment.
					(2)Acquisition of real
			 property interests
					(A)In
			 generalNo fish habitat conservation project that will result in
			 the acquisition by the State, local government, or other non-Federal entity, in
			 whole or in part, of any real property interest may be recommended by the Board
			 under subsection (b) or provided financial assistance under this Act unless the
			 project meets the requirements of subparagraph (B).
					(B)Requirements
						(i)In
			 generalA real property interest may not be acquired pursuant to
			 a fish habitat conservation project by a State, public agency, or other
			 non-Federal entity unless the State, agency, or other non-Federal entity is
			 obligated to undertake the management of the property being acquired in
			 accordance with the purposes of this Act.
						(ii)Additional
			 conditionsAny real property interest acquired by a State, local
			 government, or other non-Federal entity pursuant to a fish habitat conservation
			 project shall be subject to terms and conditions that ensure that the interest
			 will be administered for the long-term conservation and management of the
			 aquatic ecosystem and the fish and wildlife dependent on that ecosystem.
						(e)Non-Federal
			 contributions
				(1)In
			 generalExcept as provided in paragraph (2), no fish habitat
			 conservation project may be recommended by the Board under subsection (b) or
			 provided financial assistance under this Act unless at least 50 percent of the
			 cost of the fish habitat conservation project will be funded with non-Federal
			 funds.
				(2)Projects on Federal
			 land or waterNotwithstanding paragraph (1), Federal funds may be
			 used for payment of 100 percent of the costs of a fish habitat conservation
			 project located on Federal land or water, including the acquisition of
			 inholdings within such land or water.
				(3)Non-Federal
			 shareThe non-Federal share of the cost of a fish habitat
			 conservation project—
					(A)may not be derived from a
			 Federal grant program; but
					(B)may include in-kind
			 contributions and cash.
					(4)Special rule for Indian
			 tribesNotwithstanding paragraph (1) or any other provision of
			 law, any funds made available to an Indian tribe pursuant to this Act may be
			 considered to be non-Federal funds for the purpose of paragraph (1).
				(f)Approval
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 recommendations of the Board for fish habitat conservation projects under
			 subsection (b), and based, to the maximum extent practicable, on the criteria
			 described in subsection (c)—
					(A)the Secretary shall
			 approve, reject, or reorder the priority of any fish habitat conservation
			 project recommended by the Board that is not within a marine or estuarine
			 habitat; and
					(B)the Secretary and the
			 Secretary of Commerce shall jointly approve, reject, or reorder the priority of
			 any fish habitat conservation project recommended by the Board that is within a
			 marine or estuarine habitat.
					(2)FundingIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, approves
			 a fish habitat conservation project under paragraph (1), the Secretary, or the
			 Secretary and the Secretary of Commerce jointly, shall use amounts made
			 available to carry out this Act to provide funds to carry out the fish habitat
			 conservation project.
				(3)NotificationIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, rejects
			 or reorders the priority of any fish habitat conservation project recommended
			 by the Board under subsection (b), the Secretary, or the Secretary and the
			 Secretary of Commerce jointly, shall provide to the Board and the appropriate
			 Partnership a written statement of the reasons that the Secretary, or the
			 Secretary and the Secretary of Commerce jointly, rejected or modified the
			 priority of the fish habitat conservation project.
				(4)LimitationIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, has not
			 approved, rejected, or reordered the priority of the recommendations of the
			 Board for fish habitat conservation projects by the date that is 180 days after
			 the date of receipt of the recommendations, the recommendations shall be
			 considered to be approved.
				7.National Fish Habitat
			 Conservation Partnership Office
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 establish an office, to be known as the National Fish Habitat
			 Conservation Partnership Office, within the United States Fish and
			 Wildlife Service.
			(b)FunctionsThe
			 National Fish Habitat Conservation Partnership Office shall—
				(1)provide funding for the
			 operational needs of the Partnerships, including funding for activities such as
			 planning, project development and implementation, coordination, monitoring,
			 evaluation, communication, and outreach;
				(2)provide funding to
			 support the detail of State and tribal fish and wildlife staff to the
			 Office;
				(3)facilitate the
			 cooperative development and approval of Partnerships;
				(4)assist the Secretary and
			 the Board in carrying out this Act;
				(5)assist the Secretary in
			 carrying out the requirements of sections 8 and 10;
				(6)facilitate communication,
			 cohesiveness, and efficient operations for the benefit of Partnerships and the
			 Board;
				(7)facilitate, with
			 assistance from the Director, the Assistant Administrator, and the President of
			 the Association of Fish and Wildlife Agencies, the consideration of fish
			 habitat conservation projects by the Board;
				(8)provide support to the
			 Director regarding the development and implementation of the interagency
			 operational plan under subsection (c);
				(9)coordinate technical and
			 scientific reporting as required by section 11;
				(10)facilitate the efficient
			 use of resources and activities of Federal departments and agencies to carry
			 out this Act in an efficient manner; and
				(11)provide support to the
			 Board for national communication and outreach efforts that promote public
			 awareness of fish habitat conservation.
				(c)Interagency operational
			 planNot later than 1 year after the date of enactment of this
			 Act, and every 5 years thereafter, the Director, in cooperation with the
			 Assistant Administrator and the heads of other appropriate Federal departments
			 and agencies, shall develop an interagency operational plan for the National
			 Fish Habitat Conservation Partnership Office that describes—
				(1)the functional,
			 operational, technical, scientific, and general staff, administrative, and
			 material needs of the Office; and
				(2)any interagency
			 agreements between or among Federal departments and agencies to address those
			 needs.
				(d)Staff and
			 support
				(1)Departments of Interior
			 and CommerceThe Director and the Assistant Administrator shall
			 each provide appropriate staff to support the National Fish Habitat
			 Conservation Partnership Office, subject to the availability of funds under
			 section 15.
				(2)States and Indian
			 tribesEach State and Indian tribe is encouraged to provide staff
			 to support the National Fish Habitat Conservation Partnership Office.
				(3)Detailees and
			 contractorsThe National Fish Habitat Conservation Partnership
			 Office may accept staff or other administrative support from other
			 entities—
					(A)through interagency
			 details; or
					(B)as contractors.
					(4)QualificationsThe
			 staff of the National Fish Habitat Conservation Partnership Office shall
			 include members with education and experience relating to the principles of
			 fish, wildlife, and aquatic habitat conservation.
				(5)Waiver of
			 requirementThe Secretary may waive all or part of the
			 non-Federal contribution requirement under section 6(e)(1) if the Secretary
			 determines that—
					(A)no reasonable means are
			 available through which the affected applicant can meet the requirement;
			 and
					(B)the probable benefit of
			 the relevant fish habitat conservation project outweighs the public interest in
			 meeting the requirement.
					(e)ReportsNot
			 less frequently than once each year, the Director shall provide to the Board a
			 report describing the activities of the National Fish Habitat Conservation
			 Partnership Office.
			8.Technical and scientific
			 assistance
			(a)In
			 generalThe Director, the
			 Assistant Administrator, and the Director of the United States Geological
			 Survey, in coordination with the Forest Service and other appropriate Federal
			 departments and agencies, shall provide scientific and technical assistance to
			 the Partnerships, participants in fish habitat conservation projects, and the
			 Board.
			(b)InclusionsScientific
			 and technical assistance provided pursuant to subsection (a) may
			 include—
				(1)providing technical and
			 scientific assistance to States, Indian tribes, regions, local communities, and
			 nongovernmental organizations in the development and implementation of
			 Partnerships;
				(2)providing technical and
			 scientific assistance to Partnerships for habitat assessment, strategic
			 planning, and prioritization;
				(3)supporting the
			 development and implementation of fish habitat conservation projects that are
			 identified as high priorities by Partnerships and the Board;
				(4)supporting and providing
			 recommendations regarding the development of science-based monitoring and
			 assessment approaches for implementation through Partnerships;
				(5)supporting and providing
			 recommendations for a national fish habitat assessment; and
				(6)ensuring the availability
			 of experts to conduct scientifically based evaluation and reporting of the
			 results of fish habitat conservation projects.
				9.Conservation of aquatic
			 habitat for fish and other aquatic organisms on Federal landTo the extent consistent with the mission
			 and authority of the applicable department or agency, the head of each Federal
			 department and agency responsible for acquiring, managing, or disposing of
			 Federal land or water shall cooperate with the Assistant Administrator and the
			 Director to conserve the aquatic habitats for fish and other aquatic organisms
			 within the land and water of the department or agency.
		10.Coordination with
			 States and Indian tribesThe
			 Secretary shall provide a notice to, and coordinate with, the appropriate State
			 agency or tribal agency, as applicable, of each State and Indian tribe within
			 the boundaries of which an activity is planned to be carried out pursuant to
			 this Act by not later than 30 days before the date on which the activity is
			 implemented.
		11.Accountability and
			 reporting
			(a)Implementation
			 reports
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Board shall submit to the
			 appropriate congressional committees a report describing the implementation
			 of—
					(A)this Act; and
					(B)the National Fish Habitat
			 Action Plan.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)an estimate of the number
			 of acres, stream miles, or acre-feet (or other suitable measure) of aquatic
			 habitat that was protected, restored, or enhanced under the National Fish
			 Habitat Action Plan by Federal, State, or local governments, Indian tribes, or
			 other entities in the United States during the 2-year period ending on the date
			 of submission of the report;
					(B)a description of the
			 public access to aquatic habitats protected, restored, or established under the
			 National Fish Habitat Action Plan during that 2-year period;
					(C)a description of the
			 opportunities for public fishing established under the National Fish Habitat
			 Action Plan during that period; and
					(D)an assessment of the
			 status of fish habitat conservation projects carried out with funds provided
			 under this Act during that period, disaggregated by year, including—
						(i)a description of the fish
			 habitat conservation projects recommended by the Board under section
			 6(b);
						(ii)a description of each
			 fish habitat conservation project approved by the Secretary under section 6(f),
			 in order of priority for funding;
						(iii)a justification
			 for—
							(I)the approval of each fish
			 habitat conservation project; and
							(II)the order of priority
			 for funding of each fish habitat conservation project;
							(iv)a justification for any
			 rejection or reordering of the priority of each fish habitat conservation
			 project recommended by the Board under section 6(b) that was based on a factor
			 other than the criteria described in section 6(c); and
						(v)an accounting of
			 expenditures by Federal, State, or local governments, Indian tribes, or other
			 entities to carry out fish habitat conservation projects.
						(b)Status and trends
			 reportNot later than December 31, 2010, and every 5 years
			 thereafter, the Board shall submit to the appropriate congressional committees
			 a report describing the status of aquatic habitats in the United States.
			(c)RevisionsNot
			 later than December 31, 2011, and every 5 years thereafter, the Board shall
			 revise the goals and other elements of the National Fish Habitat Action Plan,
			 after consideration of each report required by subsection (b).
			12.RegulationsThe Secretary may promulgate such
			 regulations as the Secretary determines to be necessary to carry out this
			 Act.
		13.Effect of Act
			(a)Water
			 rightsNothing in this Act—
				(1)establishes any express
			 or implied reserved water right in the United States for any purpose;
				(2)affects any water right
			 in existence on the date of enactment of this Act; or
				(3)affects any Federal or
			 State law in existence on the date of enactment of the Act regarding water
			 quality or water quantity.
				(b)State
			 authorityNothing in this Act—
				(1)affects the authority,
			 jurisdiction, or responsibility of a State to manage, control, or regulate fish
			 and wildlife under the laws and regulations of the State; or
				(2)authorizes the Secretary
			 to control or regulate within a State the fishing or hunting of fish and
			 wildlife.
				(c)Effect on Indian
			 tribesNothing in this Act abrogates, abridges, affects,
			 modifies, supersedes, or alters any right of an Indian tribe recognized by
			 treaty or any other means, including—
				(1)an agreement between the
			 Indian tribe and the United States;
				(2)Federal law (including
			 regulations);
				(3)an Executive order;
			 or
				(4)a judicial decree.
				(d)Adjudication of water
			 rightsNothing in this Act diminishes or affects the ability of
			 the Secretary to join an adjudication of rights to the use of water pursuant to
			 subsection (a), (b), or (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666).
			(e)Effect on other
			 authorities
				(1)Acquisition of land and
			 waterNothing in this Act alters or otherwise affects the
			 authorities, responsibilities, obligations, or powers of the Secretary to
			 acquire land, water, or an interest in land or water under any other provision
			 of law.
				(2)Private property
			 protectionNothing in this Act permits the use of funds made
			 available to carry out this Act to acquire real property or a real property
			 interest without the written consent of each owner of the real property or real
			 property interest.
				(3)MitigationNothing
			 in this Act permits the use of funds made available to carry out this Act for
			 fish and wildlife mitigation purposes under—
					(A)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.);
					(B)the Fish and Wildlife
			 Coordination Act (16 U.S.C. 661 et seq.);
					(C)the Water Resources
			 Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or
					(D)any other Federal law or
			 court settlement.
					14.Nonapplicability of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to—
			(1)the Board; or
			(2)any Partnership.
			15.Funding
			(a)Authorization of
			 appropriations
				(1)Fish habitat
			 conservation projectsThere is authorized to be appropriated to
			 the Secretary $75,000,000 for each of fiscal years 2010 through 2014 to provide
			 funds for fish habitat conservation projects approved under section 6(f), of
			 which 5 percent shall be made available for each fiscal year for projects
			 carried out by Indian tribes.
				(2)National Fish Habitat
			 Conservation Partnership Office
					(A)In
			 generalThere is authorized to be appropriated to the Secretary
			 for each of fiscal years 2010 through 2014 for the National Fish Habitat
			 Conservation Partnership Office, and to carry out section 11, an amount equal
			 to the greater of—
						(i)$3,000,000; and
						(ii)25 percent of the amount
			 appropriated for the applicable fiscal year pursuant to paragraph (1).
						(B)Required
			 transfersThe Secretary shall annually transfer to other Federal
			 departments and agencies such percentage of the amounts made available pursuant
			 to subparagraph (A) as is required to support participation by those
			 departments and agencies in the National Fish Habitat Conservation Partnership
			 Office pursuant to the interagency operational plan under section 7(c).
					(3)Technical and
			 scientific assistanceThere are authorized to be appropriated for
			 each of fiscal years 2010 through 2014 to carry out, and provide technical and
			 scientific assistance under, section 8—
					(A)$10,000,000 to the
			 Secretary for use by the United States Fish and Wildlife Service;
					(B)$10,000,000 to the
			 Assistant Administrator for use by the National Oceanic and Atmospheric
			 Administration; and
					(C)$10,000,000 to the
			 Secretary for use by the United States Geological Survey.
					(4)Planning and
			 administrative expensesThere is authorized to be appropriated to
			 the Secretary for each of fiscal years 2010 through 2014 for use by the Board,
			 the Director, and the Assistant Administrator for planning and administrative
			 expenses an amount equal to the greater of—
					(A)$300,000; and
					(B)4 percent of the amount
			 appropriated for the applicable fiscal year pursuant to paragraph (1).
					(b)Agreements and
			 grantsThe Secretary may—
				(1)on the recommendation of
			 the Board, and notwithstanding sections 6304 and 6305 of title 31, United
			 States Code, and the Federal Financial Assistance Management Improvement Act of
			 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement,
			 cooperative agreement, or contract with a Partnership or other entity for a
			 fish habitat conservation project or restoration or enhancement project;
				(2)apply for, accept, and
			 use a grant from any individual or entity to carry out the purposes of this
			 Act; and
				(3)make funds available to
			 any Federal department or agency for use by that department or agency to
			 provide grants for any fish habitat protection project, restoration project, or
			 enhancement project that the Secretary determines to be consistent with this
			 Act.
				(c)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an agreement
			 with any organization described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 that is exempt from taxation under section 501(a) of that Code to
			 solicit private donations to carry out the purposes of this Act; and
					(B)accept donations of
			 funds, property, and services to carry out the purposes of this Act.
					(2)TreatmentA
			 donation accepted under this section—
					(A)shall be considered to be
			 a gift or bequest to, or otherwise for the use of, the United States;
			 and
					(B)may be—
						(i)used directly by the
			 Secretary; or
						(ii)provided to another
			 Federal department or agency through an interagency agreement.
						
	
		May 17, 2010
		Reported with an amendment
	
